DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/11/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suehiro (US 2008/0074029) in view of Suehiro (US 2006/0012299) (Suehiro’299) in view of Wang (US 2009/0224266).
As per claim 1, Suehiro discloses a light emitting module (Fig. 1, #1), comprising:
a circuit carrier, comprising a first circuit layer (#41), a second circuit layer (#42), a dielectric layer (#3), and a plurality of conductive vias (#43; [0089]-[0090]), wherein the first circuit layer (#41) and the second circuit layer (#42) are respectively located at two opposite sides of the dielectric layer (#3), the plurality of conductive vias (#43) pass through the dielectric layer (#3), and two opposite end portions of each of the plurality of 
a plurality of light emitting devices (Figs. 1, 7, #2), electrically bonded to the first circuit layer (#41) through a plurality of bonding pads (#28; [0108]), wherein the plurality of light emitting devices (#2) are disposed in a device disposing area of the circuit carrier (see Fig. 1) and the plurality of conductive vias (#43) are arranged outside the device disposing area (see Fig. 1),
an orthogonal projection of each of the plurality of light emitting devices on the dielectric layer is not overlapped with any of the plurality of conductive vias (Fig. 1 discloses an orthogonal projection of each of the plurality of light emitting devices #2 on the dielectric layer #3 is not overlapped with any of the plurality of conductive vias #43), and
the plurality of bonding pads (#28) are located between first circuit parts (#4c) of the first circuit layer (#41) and the plurality of light emitting devices (#2) and are electrically connected with the first circuit parts (#4c; [0089]-[0090]),
wherein a distance between one of the plurality of light emitting components and one of the plurality of conductive vias closest to the one of the plurality of light emitting components is greater than a length of a side of the one of the plurality of light emitting components (Figs. 1 and 7 discloses a distance between one of the plurality of light emitting components of LED element #2 and one of the plurality of conductive vias #43 closest to the one of the plurality of light emitting components of LED element #2 is greater than a length of a side of the one of the plurality of light emitting components of LED element #2),

However, Suehiro does not teach each of the plurality of light emitting devices comprises a plurality of light emitting components, and the plurality of light emitting components comprise micro light emitting diodes emitting red light, blue light, green light.
Suehiro’299 teaches each of the plurality of light emitting devices comprises a plurality of light emitting components (Fig. 18, #222a-c), and the plurality of light emitting components comprise micro light emitting diodes emitting red light, blue light, green light ([0214]-[0215]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the light emitting components disclosed by Suehiro’299 to the light emitting devices of Suehiro so as to provide a plurality of LED elements mounted so as to emit three colors of red, green and blue.
However, the prior art of Suehiro and Suehiro’299 do not explicitly teach a distance between the plurality of light emitting components in a same light emitting 
Wang teaches a distance between the light emitting components in the same light emitting device (Fig. 2b, #20) is shorter than a distance between two adjacent light emitting devices (#20) in a column direction ([0026]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the light emitting devices of Suehiro in view of Suehiro’299 according to Wang so as to form a plurality of longitudinal LED chip rows.
As per claim 5, Suehiro in view of Suehiro’299 in view of Wang discloses the light emitting module as claimed in claim 1, further comprising:
a plurality of molding compounds (Suehiro’299: Fig. 10B, #117a-b, 118), disposed on the circuit carrier, wherein each of the plurality of molding compounds (Suehiro’299: #117a-b, 118) encapsulates the corresponding light emitting device (Suehiro’299: #114; [0136]).
As per claim 6, Suehiro in view of Suehiro’299 in view of Wang discloses the light emitting module as claimed in claim 1, further comprising:
a molding compound (Suehiro’299: Fig. 21B, #255), disposed on the circuit carrier and encapsulating the plurality of light emitting devices (Suehiro’299: #254e-h; [0236]).
As per claim 9, Suehiro discloses a display device (Figs. 1, 7), comprising:
a substrate (#3; [0081]-[0082]);

a circuit carrier, comprising a first circuit layer (#41), a second circuit layer (#42), a dielectric layer (#3; where element mounting substrate is functionally equivalent to a dielectric layer), and a plurality of conductive vias (#43; [0089]-[0090]), wherein the first circuit layer (#41) and the second circuit layer (#42) are respectively located at two opposite sides of the dielectric layer (#3), the plurality of conductive vias (#43) pass through the dielectric layer (#3), and two opposite end portions of each of the plurality of conductive vias (#43) are respectively connected to the first circuit layer (#41) and the second circuit layer (#42); and
a plurality of light emitting devices (#2), electrically bonded to the first circuit layer (#41) through a plurality of bonding pads (#28; [0108]), wherein the plurality of light emitting devices (#2) are disposed in a device disposing area of the circuit carrier (see Fig. 1) and the plurality of conductive vias (#43) are arranged outside the device disposing area (see Fig. 1),
an orthogonal projection of each of the plurality of light emitting devices on the dielectric layer is not overlapped with any of the plurality of conductive vias (Figs. 1 and 7 discloses an orthogonal projection of each of the plurality of light emitting devices #2 on the dielectric layer #3 is not overlapped with any of the plurality of conductive vias #43), and
the plurality of bonding pads (#28) are located between first circuit parts (#4c) of the first circuit layer (#41) and the plurality of light emitting devices (#2) and are electrically connected with the first circuit parts (#4c; [0089]-[0090]),

wherein a distance between one of the plurality of light emitting components and one of the plurality of conductive vias closest to the one of the plurality of light emitting components is greater than a length of a side of the one of the plurality of light emitting components (Figs. 1 and 7 discloses a distance between one of the plurality of light emitting components of LED element #2 and one of the plurality of conductive vias #43 closest to the one of the plurality of light emitting components of LED element #2 is greater than a length of a side of the one of the plurality of light emitting components of LED element #2),

However, Suehiro does not teach each of the plurality of light emitting devices comprises a plurality of light emitting components, and the plurality of light emitting components comprise micro light emitting diodes emitting red light, blue light, green light.
Suehiro’299 teaches each of the plurality of light emitting devices comprises a plurality of light emitting components (Fig. 18, #222a-c), and the plurality of light emitting components comprise micro light emitting diodes emitting red light, blue light, green light ([0214]-[0215]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the light emitting components disclosed by Suehiro’299 to the light emitting devices of Suehiro so as to provide a plurality of LED elements mounted so as to emit three colors of red, green and blue.
However, the prior art of Suehiro and Suehiro’299 do not explicitly teach a distance between the plurality of light emitting components in a same light emitting 
Wang teaches a distance between the plurality of light emitting components in a same light emitting device (Fig. 2b, #20) is shorter than a distance between two adjacent light emitting devices (#20) in the column direction ([0026]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the light emitting devices of Suehiro in view of Suehiro’299 according to Wang so as to form a plurality of longitudinal LED chip rows.
As per claim 13, Suehiro in view of Suehiro’299 in view of Wang discloses the display device as claimed in claim 9, wherein each of the plurality of light emitting modules further comprises:
a plurality of molding compounds (Suehiro’299: Fig. 10B, #117a-b, 118), disposed on the circuit carrier, wherein each of the plurality of molding compounds (Suehiro’299: #117a-b, 118) encapsulates the corresponding light emitting device (Suehiro’299: #114; [0136]).
As per claim 14, Suehiro in view of Suehiro’299 in view of Wang discloses the display device as claimed in claim 9, wherein each of the plurality of light emitting modules further comprises:
a molding compound (Suehiro’299: Fig. 21B, #255), disposed on the circuit carrier and encapsulating the plurality of light emitting devices (Suehiro’299: #254e-h; [0236]).
Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suehiro in view of Suehiro’299 in view of Wang in view of Kirihara (US 2011/0031509).
As per claim 7, Suehiro in view of Suehiro’299 in view of Wang discloses the light emitting module as claimed in claim 1.
However, the prior art of Suehiro, Suehiro’299 and Wang do not teach a circuit multi-layer, wherein the circuit carrier is disposed on the circuit multi-layer, and the circuit multi-layer and the first circuit layer are respectively located at two opposite sides of the second circuit layer.
Kirihara teaches a circuit multi-layer (Fig. 1B, #100), wherein the circuit carrier (Fig. 3, #20) is disposed on the circuit multi-layer (#100), and the circuit multi-layer (#100) and the first circuit layer (#25ab) are respectively located at two opposite sides of the second circuit layer (#273).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the circuit multi-layer disclosed by Kirihara to the light emitting module of Suehiro in view of Suehiro’299 and Wang so as to provide a flexible wiring substrate disposed on the circuit carrier.
As per claim 8, Suehiro in view of Suehiro’299 in view of Wang in view of Kirihara discloses the light emitting module as claimed in claim 7, wherein the second circuit layer (Kirihara: #273) of the circuit carrier (Kirihara: #20) is electrically connected to the circuit multi-layer (Kirihara: #100; [0096]).
As per claim 15, Suehiro in view of Suehiro’299 in view of Wang discloses the display device as claimed in claim 9.

Kirihara teaches each of the plurality of light emitting modules further comprises: a circuit multi-layer (Fig. 1B, #100), wherein the circuit carrier (Fig. 3, #20) is disposed on the circuit multi-layer (#100), and the circuit multi-layer (#100) and the first circuit layer (#25ab) are respectively located at two opposite sides of the second circuit layer (#273).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the circuit multi-layer disclosed by Kirihara to the light emitting module of Suehiro in view of Suehiro’299 and Wang so as to provide a flexible wiring substrate disposed on the circuit carrier.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the arguments do not apply to the new grounds of rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622              
                                                                                                                                                                                          
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622